 



Exhibit 10-cc

ADVANTA CORP.
OFFICE OF THE CHAIRMAN
SUPPLEMENTAL COMPENSATION PROGRAM

SECTION 1. PURPOSE

     On May 22, 1997, the Board of Directors of Advanta Corp. (the “Company”)
approved the adoption of a plan to provide supplemental compensation
arrangements for the members of the Office of the Chairman in the event of a
Change in Control of the Company. Accordingly, the Company has adopted this
Office of the Chairman Supplemental Compensation Program (this “Program”) in
accordance with the resolutions (the “Resolutions”) adopted by the Board of
Directors.

SECTION 2. ELIGIBILITY

     2.1 Each of Dennis Alter, Alex W. Hart and William A. Rosoff (each an
“Employee”) shall be eligible to receive Supplemental Compensation if and only
if all of the following conditions are met (and the Employee is not disqualified
from eligibility pursuant to Section 2.2):

          (a) The Employee is an employee of the Company at the time a Change of
Control occurs; and

          (b) The Employee is terminated from employment within three (3) years
after the Change of Control occurs; unless such termination is: (1) because of
the Employee’s Disability or Extended Leave of Absence or death, (2) because of
the Employee’s Willful Misconduct, or (3) by the Employee other than for Good
Reason. In the event an Employee’s employment is terminated for any reason prior
to the occurrence of a Change of Control, he shall not be entitled to any
benefits under this Program by virtue of said Change of Control.

               (i) If, as a result of an Employee’s incapacity due to physical
or mental illness, or as a result of any other leave of absence, the Employee
shall have been absent from the full-time performance of his duties for twelve
(12) consecutive months after the date of a Change of Control, the Employee may
be terminated and shall not be entitled to any benefits under this Program.

               (ii) If the employment of the Employee is terminated for the
Willful Misconduct of the Employee, the Employee shall not be entitled to any
benefits under this Program. Termination of the Employee’s employment for
Willful Misconduct shall mean termination:

                    (A) Upon the willful and continued failure by the Employee
to perform a material and substantial part of his duties which the Employee
fails to cure (other than any such failure resulting from incapacity due to
physical or mental illness or an Extended Leave of Absence or the Employee’s
termination of his

 



--------------------------------------------------------------------------------



 



employment for Good Reason), after thirty (30) days from a written demand for
substantial performance is delivered to the Employee by the Company, which
demand specifically identifies the manner in which the Company believes that the
Employee has not substantially performed his duties; or

                    (B) Upon the commission by the Employee of a felony or of
any act of willful fraud, misappropriation or dishonesty, in any case, provided
that such act is materially injurious to the Company.

               (iii) The Employee shall be entitled to terminate his employment
for Good Reason and receive Supplemental Compensation. The Employee’s right to
terminate his own employment pursuant to this Subsection shall not be affected
by his or incapacity due to physical or mental illness. The Employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason. “Good Reason” shall mean, without
the Employee’s express prior written consent, the occurrence after a Change of
Control of any of the following circumstances:

                    (A) The Employee is assigned any responsibilities less
significant than, or duties inconsistent with the status or the position that,
the Employee held immediately prior to the Change of Control or an adverse
alteration in the nature or status of the Employee’s responsibilities or in the
quality or function of office accommodations, amenities or assistance provided
to the Employee, from those in effect immediately prior to such Change of
Control;

                    (B) A reduction in any of the Employee’s compensation as in
effect on the date immediately prior to the Change of Control, or as the same
may be increased from time to time thereafter, including, without limitation,
the Employee’s annual base salary;

                    (C) The Company’s requirement that the Employee’s site of
principal employment be more than 50 miles from the offices at which the
Employee was principally employed immediately prior to the date of the Change of
Control, except for required travel on the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations
immediately prior to such Change of Control;

                    (D) The failure by the Company to pay to the Employee any
portion of his compensation or compensation under any deferred compensation
program of the Company within fifteen (15) days of the date such compensation is
due;

                    (E) The failure by the Company to continue in effect for the
benefit of the Employee any benefit plan or perquisites in which the Employee
participates immediately prior to the Change of Control, unless an equitable
arrangement satisfactory to the Employee (embodied in an ongoing substitute or
alternative plan) has been made in writing with and executed by the Employee
with

- 2 -



--------------------------------------------------------------------------------



 



respect to such plan, or the failure by the Company to continue the Employee’s
participation therein (or in such substitute or alternative plan) on a basis not
less favorable, both in terms of the amount of benefits provided and the level
of the Employee’s participation relative to other participants, than existed at
the time of the Change of Control;

                    (F) The failure by the Company to continue to provide the
Employee with benefits substantially similar to those enjoyed by him under any
of the life insurance, medical, dental, accident or disability plans provided by
the Company in which the Employee was participating at the time of the Change of
Control, the taking of any action by the Company which would directly or
indirectly reduce any of such benefits to the Employee, or the failure by the
Company to provide the Employee with the number of paid vacation days or Paid
Time Off days to which the Employee is entitled on the basis of his years of
service and position with the Company in accordance with the vacation or Paid
Time Off policy applicable and in effect at the time of the Change of Control;

                    (G) The failure of the Company to obtain the unqualified
agreement from any successor to assume this Program pursuant to the provisions
of Section 5.1 below; or

                    (H) Any material breach by the Company of the terms of this
Program or any other employment, compensation or other similar agreement between
the Employee and the Company;

          (c) For purposes of this Program, a “Change of Control” shall be
deemed to have occurred upon the earliest to occur of the following events:
(i) the date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a plan or other arrangement pursuant
to which the Company will be dissolved or liquidated, or (ii) the date the
stockholders of the Company (or the Board of Directors, if stockholder action is
not required) approve a definitive agreement to sell or otherwise dispose of
assets of the Company (including, without limitation, stock of any of its wholly
owned or majority-owned subsidiaries) which assets have an aggregate market
value equal to 50% or more of the aggregate market value of either of (y) the
total owned assets of the Company or (z) the total managed assets of the
Company, in each such case, determined on a consolidated basis, or (iii) the
date the stockholders of the Company (or the Board of Directors, if stockholder
action is not required) approve a definitive agreement pursuant to which the
Company would cease to have the exclusive power to manage assets of the Company
or control all material decisions with respect to assets of the Company which
assets, in either such case, have an aggregate market value equal to 50% or more
of the aggregate market value of either of (y) the total owned assets of the
Company or (z) the total managed assets of the Company, in each such case,
determined on a consolidated basis, or (iv) the date the stockholders of the
Company (or the Board of Directors, if stockholder action is not required) and
the stockholders of the other constituent corporation (or its board of directors
if stockholder action is not required) have approved a definitive agreement to
merge or consolidate the Company with or into such other corporation, other
than, in either case, a merger or consolidation

- 3 -



--------------------------------------------------------------------------------



 



of the Company in which holders of shares of the Company’s Class A Common Stock
immediately prior to the merger or consolidation will have at least a majority
of the voting power of the surviving corporation’s voting securities immediately
after the merger or consolidation, which voting securities are to be held in the
same proportion as such holders’ ownership of Class A Common Stock of the
Company immediately before the merger or consolidation, or (v) the date any
entity, person or group, within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (other than
(x) the Company or any of its subsidiaries or any trustee or other fiduciary
holding securities under an employee benefit plan or related trust sponsored or
maintained by the Company or any of its subsidiaries or any person acting on
behalf of the Company as an underwriter pursuant to an offering who is
temporarily holding securities in connection with such offering or (y) any
person who, on the date this Program is effective, shall have been the
beneficial owner of or have voting control over shares of Common Stock of the
Company possessing more than twenty-five percent (25%) of the aggregate voting
power of the Company’s Common Stock) shall have become the beneficial owner of,
or shall have obtained voting control over, more than twenty-five percent (25%)
of the outstanding shares of the Company’s Class A Common Stock, or (vi) the
first day after the date this Program is effective when directors are elected
such that a majority of the Board of Directors shall have been members of the
Board of Directors for less than two (2) years, unless the nomination for
election of each new director who was not a director at the beginning of such
two (2) year period was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.

     2.2 An Employee may not receive Supplemental Compensation if, at the time
of the Change of Control, the Employee is party to an agreement with the Company
pursuant to which the Employee has agreed that his employment will terminate in
the future on a date certain which is less than three years after the date of
the Change of Control.

SECTION 3. SUPPLEMENTAL COMPENSATION AMOUNT

     3.1 The Supplemental Compensation to be paid to an eligible Employee shall
be determined by the Compensation Committee of the Board of Directors of the
Company (or if no such committee exists, the non-employee members of the Board
of Directors); provided, however, that, subject to the terms of the Resolutions,
the Supplemental Compensation to be paid to an eligible Employee shall in no
event exceed five million dollars ($5,000,000.00) and shall be no less than
three million dollars ($3,000,000.00). In making a determination with respect to
the amount of Supplemental Compensation to be paid to an eligible Employee, all
facts and circumstances surrounding the Change of Control shall be considered,
including, without limitation, the economic value realized by the Company or its
stockholders in the Change of Control, the efforts of the Employee in effecting
the transaction resulting in the Change of Control and the leadership
demonstrated by the Employee during the period between the effective date of
this Program and the date of the Change of Control. The amount of Supplemental
Compensation shall be determined prior to the date of the Change of Control;
provided, however, that if because of the nature of the Change of Control the
Compensation

- 4 -



--------------------------------------------------------------------------------



 



Committee of the Board does not have sufficient notice to determine the amount
of the Supplemental Compensation prior to the Change of Control, then the amount
of the Supplemental Compensation shall be determined by majority vote of the
non-employee members of the Board of Directors of the Company who were members
of the Board of Directors of the Company immediately prior to the Change of
Control. Notwithstanding the foregoing, the Employee shall have the right, in
his sole discretion, by notice to the Company, to reduce the amount of
Supplemental Compensation (determined in the manner set forth above) which is
payable to him.

     3.2 To the extent that a federal, state or local law requires the Company
to make a payment to an Employee because of that Employee’s involuntary
termination of employment and such payment is made to the Employee, the amount
payable under this Program shall be correspondingly reduced by the net amount
paid to the Employee. No other compensation, benefits or other amounts payable
to an Employee shall reduce the amount payable under this Program, whether such
amounts payable result from salary, bonus, deferred compensation, stock awards
or other compensation during the term of his employment or unemployment
compensation, short-term disability, worker’s compensation or long-term
disability payments, if any, which may be paid to Employee after the Employee’s
employment with the Company ceases. For the avoidance of doubt, to the extent
that an Employee receives severance pay in connection with the cessation of his
employment other than pursuant to this Program (whether pursuant to a contract
or other severance plan or policy or any other benefit plan which is not a
severance plan), the amount payable under this Program shall not be affected by
any such payments.

SECTION 4. DISTRIBUTION OF PAYMENTS

     4.1 Payments will be made in a single lump sum payment or as may otherwise
be specified by the Employee in his sole discretion. Such payment shall be made
on the date upon which the Employee’s employment with the Company ceases and
shall be made as designated by the Employee until all amounts due are paid in
full.

     4.2 If any portion of the Supplemental Compensation to which an Employee is
eligible pursuant to Section 2.1 has not been paid in full prior to the death of
such Employee, the balance of such Supplemental Compensation shall be paid to
the estate of such Employee.

     4.3 Prior to the date of the Change of Control, the Company will deposit in
a “rabbi trust” established for the sole benefit of the Employees and in form
and substance reasonably satisfactory to the Employees, the full amount of
Supplemental Compensation which may become due to all Employees pursuant to this
Program. If because of the nature of the Change of Control the Compensation
Committee of the Board of Directors of the Company does not have sufficient
notice to determine the amount of the Supplemental Compensation prior to the
Change of Control, then as promptly after the Change of Control as practicable,
the Company will deposit in the “rabbi trust” the full amount of Supplemental
Compensation which may become due to all Employees pursuant to this Program. The
amount of funds in the “rabbi trust” may be reduced by one dollar for each
dollar of Supplemental Compensation paid to an Employee pursuant

- 5 -



--------------------------------------------------------------------------------



 



to the terms of this Program. Any funds remaining in the “rabbi trust” on the
three year anniversary of the Change of Control which are not payable to an
eligible Employee or his estate pursuant to the terms of this Program may be
returned to the Company at any time after such anniversary.

SECTION 5. GENERAL PROVISIONS

     5.1 The effective date of this Program is May 22, 1997. If a Change of
Control occurs, this Program may not be modified, amended or terminated until
three (3) years after the Change of Control occurs. This Program shall be
assumed by, and the obligations hereunder shall become the obligations of, any
successor to the business and/or assets of Advanta Corp., whether by operation
of law, or otherwise, and the term “Company” shall be deemed to mean such
successor (other than in the definition of Change of Control set forth in
Subsection 2.1(c)).

     5.2 To the extent not preempted by federal law, this Program and any and
all disputes relating thereto shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without giving effect to the
principles of conflicts of law thereof.

- 6 -